AFFIRM; and Opinion Filed July 10, 2013.




                                                      S  In The
                                                   Court of Appeals
                                            Fifth District of Texas at Dallas

                                                    No. 05-13-00413-CV

  THE STATE OF TEXAS FOR THE BEST INTEREST AND PROTECTION OF F.S.

                                      On Appeal from the Probate Court No. 3
                                               Dallas County, Texas
                                        Trial Court Cause No. MI-13-70178

                                      MEMORANDUM OPINION
                        Before Chief Justice Wright, Justice Evans, and Justice Richter 1
                                          Opinion by Justice Richter
           F.S. appeals from a judgment of commitment for temporary inpatient mental health

services, contending there is no evidence or the evidence is factually and legally insufficient to

support a finding by clear and convincing evidence that: (1) as a result of mental illness, he was

likely to cause serious harm to himself; or (2) his ability to function independently was

deteriorating because of mental distress, and he was unable to make a rational decision as to

whether or not to submit to treatment. We overrule F.S.’s issues and affirm the trial court’s

judgment of involuntary commitment.

                                                          Background

          Around February 22, 2013, appellant was apprehended on a Mental Illness Warrant and

taken to Green Oaks Hospital. The warrant, which was filed by appellant’s mother, stated that


   1
       The Hon. Martin Richter, Justice, Assigned
appellant was eating, living, and sleeping in the apartment’s washer/dryer room rather than his

bedroom and that appellant was extremely paranoid and believed that the CIA was trying to kill

him. The warrant also stated that appellant was sleeping with a metal rod in order to defend

himself, was barely eating, was refusing to take his medication, and that the family feared

appellant would harm them.

       On February 23, 2013, an application for court ordered temporary mental health services

was filed with a physician’s certificate of medical examination for mental illness signed by Dr.

Maximus Anitube. Also on February 23, appellant was transferred to Timberlawn Hospital, and

on February 27, 2013, he was transferred to Terrell State Hospital. On March 11, 2013, Dr.

Margaret Weidow, a staff psychiatrist at Terrell State Hospital, examined appellant and filed a

second physician’s certificate of medical examination for mental illness.        That certificate

identifies appellant’s diagnosis as “schizophrenia, paranoid type.” On March 12, 2013, the trial

court held a commitment hearing, at which both Dr. Weidow and appellant testified. The trial

court granted the application and ordered commitment at Terrell State Hospital for a period of

time not to exceed ninety days.

                                      Standard of Review

       In order to involuntarily commit someone for treatment of a mental illness, the trial court

must find the statutory criteria for commitment by clear and convincing evidence. TEX. HEALTH

& SAFETY CODE ANN. § 574.034(a) (West 2010). Clear and convincing evidence is that “degree

of proof which will produce in the mind of the trier of fact a firm belief or conviction as to the

truth of the allegations sought to be established.” State v. Addington, 488 S.W.2d 569, 570 (Tex.

1979). Because the state has a heightened burden of proof in commitment cases, this Court

applies a heightened standard of review. In re C.H., 89 S.W.3d 17, 25 (Tex. 2002). In reviewing

a no-evidence or legal sufficiency claim, we examine all the evidence in the light that is most

                                               –2–
favorable to the finding in order to determine whether a reasonable trier of fact could have

formed a firm belief or conviction that the finding was true. 2 In re J.F.C., 96 S.W.3d 256, 266

(Tex. 2002). In conducting a factual sufficiency review, we will consider the evidence that the

fact finder could reasonably have found to be clear and convincing and then determine, based on

the entire record, whether the fact finder could have formed a firm belief or conviction that the

allegations in the application were proven. Id.

                                  Order of Involuntary Commitment

        A trial court may order temporary inpatient mental services only if it finds by clear and

convincing evidence that the patient is mentally ill and that at least one of three criteria results

from that mental illness. TEX. HEALTH & SAFETY CODE ANN. § 574.034(a) (West 2010). The

three criteria are: (1) the patient is likely to cause serious harm to himself; (2) the patient is

likely to cause serious harm to others; or (3) the patient is suffering severe and abnormal mental,

emotional, or physical distress, is deteriorating in his ability to function independently, and is

unable to make a rational and informed decision as to whether or not to submit to treatment.

TEX. HEALTH & SAFETY CODE ANN. § 574.034(a)(2)(A),(B), and (C)(i)-(iii) (West 2010). In this

case, the trial court found that commitment was justified under criteria one and three. The clear

and convincing evidence the trial court relied on to make this finding must have included expert

testimony and, unless waived, evidence of a recent overt act or a continuing pattern of behavior

that tended to confirm: (1) the likelihood of serious harm to the patient or others; or (2) the

patient’s distress and the deterioration of the patient’s ability to function. TEX. HEALTH &

SAFETY CODE ANN. § 574.034(d) (West 2010).




    2
      A no-evidence challenge is the same as a challenge to the legal sufficiency of the evidence. See Johnson v.
Oliver, 250 S.W.3d 182, 185 n.1 (Tex. App.—Dallas 2008, no pet.).


                                                      –3–
       Appellant argues that there was no evidence presented at the hearing of a recent overt act

or continuing pattern of behavior to confirm that he was likely to harm himself or that he was

suffering severe, abnormal distress and that his ability to function independently was

deteriorating. Dr. Weidow testified at appellant’s commitment hearing. She stated that appellant

was acutely psychotic and delusional with both visual and auditory hallucinations that affected

his daily living. These delusions included a belief that the CIA was out to get him and intended

to kill him. He also believed that if he wore a t-shirt on his head, it would block radiation.

Appellant was also not eating well; he had lost at least 20 pounds since his last admission to the

hospital two months earlier, and his body mass index was 19, which Dr. Weidow said is

considered very low for a person of his size. Appellant told the doctor that the CIA was

manipulating his energy system to cut his appetite.

       Appellant testified that if he was released from the hospital, he would go back to the CIA,

but would not “retaliate with violence.” He stated that he communicated with the CIA through

channeling and that the CIA manipulated his energy system by using electromagnetic waves

from the satellites that uniquely targeted him and were not those generally dispersed to which

everyone is exposed. Appellant told the court that he wore a cap with a 10% silver liner to block

cell phone and radio signals and that the CIA had killed three or four people that he knew. He

admitted that he had slept in a closet for two weeks before moving to the washer/dryer room. He

stated that he slept in the washer/dryer room because it had no windows and would prevent

someone from shooting him.         He testified that he was being targeted and that he heard

helicopters hovering or an “evil matter.”

       Having reviewed the evidence, we conclude that the evidence is legally and factually

sufficient to support the trial court’s judgment.




                                                    –4–
      We overrule F.S.’s nine points of error and affirm the trial court’s judgment of

involuntary commitment.




                                              /Martin Richter/
                                              MARTIN RICHTER
                                              JUSTICE, ASSIGNED


130413F.P05




                                        –5–
                                         S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

THE STATE OF TEXAS FOR THE BEST                       On Appeal from the Probate Court No. 3,
INTEREST AND PROTECTION OF F.S.                       Dallas County, Texas
                                                      Trial Court Cause No. MI-13-70178.
No. 05-13-00413-CV                                    Opinion delivered by Justice Richter. Chief
                                                      Justice Wright and Justice Evans
                                                      participating.

     In accordance with this Court’s opinion of this date, the judgment of the trial court is
AFFIRMED.
     It is ORDERED that appellee recover its costs of this appeal from appellant F.S.


Judgment entered this 10th day of July, 2013.




                                                      /Martin Richter/
                                                      MARTIN RICHTER
                                                      JUSTICE, ASSIGNED




                                                –6–